                           EXHIBIT A




Case 20-04002-MJH   Doc 103-1   Filed 03/22/21   Ent. 03/22/21 21:31:38   Pg. 1 of 2
Christina Henry

From:                  Joseph McIntosh <jmcintosh@McCarthyHolthus.com>
Sent:                  Sunday, February 14, 2021 3:28 PM
To:                    Christina Henry; rnorman@houser-law.com; John McIntosh
Cc:                    Jason Anderson (jason@alkc.net)
Subject:               RE: Hoover v QLS


I’ve already addressed this inquiry, you were included.

From: Christina Henry [mailto:chenry@hdm‐legal.com]
Sent: Sunday, February 14, 2021 3:26 PM
To: Joseph McIntosh <jmcintosh@McCarthyHolthus.com>; rnorman@houser‐law.com; John McIntosh
<johnm@schweetlaw.com>
Cc: Jason Anderson (jason@alkc.net) <jason@alkc.net>
Subject: Hoover v QLS

Hello Counsels,

I am reaching out to you all about how you are planning to implement the court’s directive that “[a]ll
Defendants shall cooperate with Ms. Hoover and her counsel to immediately take all necessary steps to undo the
foreclosure sale of the Bonney Lake Property.” Thank you.

Christina L Henry, Attorney
Henry & DeGraaff, P.S.
787 Maynard Ave S
Seattle, Washington, 98104
Tel 206/330-0595
Fax 206-400-7609
www.seattledebtlaw.com
chenry@HDM-legal.com




                                                           1


         Case 20-04002-MJH          Doc 103-1      Filed 03/22/21    Ent. 03/22/21 21:31:38   Pg. 2 of 2
